department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 itty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b date c business d individual e individual f individual g state h county dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you incorporated under the business organizations code of g on b your specific purpose as stated in article ii of your articles of incorporation is to provide for maintenance preservation and architectural control of the residential lots located within that certain subdivided tract_of_real_property located in h g the subdivision when you the homeowners_association hoa were first set-up c owned all four homes c also paid for and caused your formation currently c owns two of these four homes and is therefore two of your four members you did not state who owned the other two properties your only activity is to maintain repair a rock gravel road that the four members homeowners share as needed c is equally owned by d and e who are married f your three board members is the father of d and is also a lender to c d e and f are you are funded each month by the homeowners’ membership dues your expenses are for maintaining the rock gravel road law sec_501 of the code provides in part for the exemption from federal_income_tax to organizations organized and operated exclusively for charitable religious scientific or educational_purposes where no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 states that in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 sec_1 c -1 b states that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason ofa provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not organized and operated exclusively for charitable purposes unless it serves a public rather than a private interest to meet this requirement that it serve a public purpose an organization must establish that it is not organized or operated for the benefit of private interests revrul_69_175 c b describes an organization which was formed by parents of pupils attending a private school the organization provided bus transportation to and from the school for those children whose parents belong to the organization the organization did not qualify for exemption under sec_501 of the code because it served a private rather than public interest revrul_70_186 1970_1_cb_128 held that a nonprofit organization formed to preserve and improve a lake used extensively as a public recreational facility qualifies for exemption under sec_501 of the code revrul_75_286 1975_2_cb_210 held that a nonprofit organization with membership limited to the residents and business operators within a city block and formed to preserve and beautify the public areas in the block thereby benefitting the community as a whole as well as enhancing members’ property rights will not qualify for exemption under sec_501 of the code letter rev catalog number 47630w revrul_78_85 1978_1_cb_150 held that a nonprofit organization with membership open to the general_public that was formed by residents of a city to help preserve beautify and maintain a public park located in the city and whose support is derived from membership dues and contributions from the general_public is operated exclusively for charitable purposes and qualifies for exemption under sec_501 of the code in benedict ginsberg and adele w 46_tc_47 exemption was retroactively revoked from a corporation organized to conduct the dredging of certain waterways it was held that the corporation was organized and operated primarily for the benefit of those persons owning property adjacent to the waterways dredged rather than for public or charitable purposes application of law you are not described under sec_501 of the code or sec_1_501_c_3_-1 because you do not meet the organizational or operational tests to demonstrate it is organized exclusively for exempt purposes thus satisfying the organizational_test an organization must have a valid purpose clause sec_1_501_c_3_-1 your articles of incorporation state your purpose is to provide for the maintenance preservation and architectural control of the residential lots located within that certain subdivided tract_of_real_property located in h this does not further charitable or educational_purposes as described under sec_501 of the code or corresponding regulations therefore you do not meet the organizational_test your articles of incorporation states upon dissolution other than incident to a merger or consolidation your assets shall be dedicated to an appropriate public agency to be used for purposes similar to those for which you were created in the event that such dedication is refused acceptance such assets shall be granted conveyed and assigned to any non- profit corporation corporation trust or other organization to be devoted to such similar purposes this dissolution clause does not properly limit your assets as dedicated for an exempt_purpose as described in sec_1_501_c_3_-1 therefore you do not meet the organizational_test you are not organized and operated exclusively for any exempt_purpose your activities of maintaining the gravel road shared by members and collecting monthly fees from them to cover common costs provides direct benefits to these individuals that are more than insubstantial in nature for this reason you are not operating exclusively for exempt purposes as described in sec_1_501_c_3_-1 as a result you do not satisfy the operational_test requirements to be recognized as exempt under sec_501 of the code this precludes you from exemption under sec_501 you are similar to the organization in revrul_69_175 in that you were formed to provide benefits to your members your activity is to provide regular maintenance to the road that leads to your members’ homes and collect monthly fees for your operation maintaining a road that would otherwise have to be maintained by your individual members serves private interests sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest you are dissimilar to the organizations described in revenue rulings and in the sense that you are not engaged in preserving or maintaining public property revrul_75_286 and in benedict ginsberg and adele w ginsberg in that your activities ie providing you are similar to the organizations described in letter rev catalog number 47630w road maintenance for your four members serve private rather than public interests your activity is not useful and beneficial to the general_public as a whole conclusion based on the above facts and analysis you are not operated exclusively for purposes described in sec_501 of the code because you further the private interests of your members and do not conduct an activity that is either charitable or educational in addition you fail to meet the organizational_test as required under sec_501 accordingly you do not qualify for exemption under sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney letter rev catalog number 47630w we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter enclosure publication sincerely jeffrey i cooper director exempt_organizations rulings and agreements letter rev catalog number 47630w
